EXHIBIT 10.3


EXECUTION VERSION
 

--------------------------------------------------------------------------------



SCHAWK, INC.
 
______________________________
 
FIFTH AMENDMENT
Dated as of January 27, 2012
 
to
 
NOTE PURCHASE AGREEMENT
Dated as of December 23, 2003
 
______________________________
 
 
Re: $15,000,000 4.90% Series 2003-A Senior Notes, Tranche A,
Due December 31, 2013
and
$10,000,000 4.98% Series 2003-A Senior Notes, Tranche B,
Due April 30, 2014
of
Schawk, Inc.
 

--------------------------------------------------------------------------------





 
 

--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO NOTE AGREEMENT
 
THIS FIFTH AMENDMENT dated as of January 27, 2012 (the or this “Fifth
Amendment”) to the Note Purchase Agreement dated as of December 23, 2003 is
between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this Fifth Amendment (collectively, the
“Noteholders”).
 
RECITALS:
 
A.  The Company and each of the Noteholders have heretofore entered into the
Note Purchase Agreement dated as of December 23, 2003, as amended, modified and
supplemented by that certain first amendment to Note Agreement dated January 28,
2005, that certain second amendment to Note Agreement dated June 11, 2009, that
certain third amendment to Note Agreement dated January 12, 2010 and that
certain fourth amendment to Note agreement dated November 17, 2010
(collectively, the “Note Agreement”).  The Company has heretofore issued the
$15,000,000 4.90% Series 2003-A Senior Notes, Tranche A, Due December 31, 2013
and the $10,000,000 4.98% Series 2003-A Senior Notes, Tranche B, Due April 30,
2014 (collectively, the “Notes”) pursuant to the Note Agreement.
 
B.  The Company and the Noteholders now desire to amend the Note Agreement in
the respects, but only in the respects, hereinafter set forth.
 
C.  Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreement unless herein defined or the context shall
otherwise require.
 
D.  All requirements of law have been fully complied with and all other acts and
things necessary to make this Fifth Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Fifth Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1.    AMENDMENTS TO NOTE AGREEMENT.
 
Section 1.1.  Section 2.4 of the Note Agreement captioned “Security.” shall be
deleted in its entirety and shall be replaced with “Reserved.”
 
Section 1.2.  Section 5.20 of the Note Agreement captioned “Security Interest in
Collateral.” shall be deleted in its entirety and shall be replaced with the
following new Section 5.20:
 
“Section 5.20.  Pro Forma Calculations.  All pro forma computations required to
be made hereunder giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Debt, or other transaction shall in each case be
calculated giving pro
 


 
1

--------------------------------------------------------------------------------

 


forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Debt, or other transaction is permitted to be
consummated hereunder, to any other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if such transaction had occurred on
the first day of the period of four consecutive fiscal quarters ending with the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 7.1(a) or 7.1(b) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Schedule 5.5 of the 2012 Note Purchase
Agreement), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of, any related synergies
or cost savings and any related incurrence or reduction of Debt, all in
accordance with (and, in the case of synergies and cost savings, to the extent
permitted by) Article 11 of Regulation S-X under the Securities Act; provided
that, (1) for the avoidance of doubt, this Section 5.20 shall not require the
Company to deliver audited pro forma financial statements and (2) in the case of
an acquisition with a purchase price of less than $50,000,000, such synergies
and cost savings will not be required to be permitted by Article 11 of
Regulation S-X under the Securities Act so long as (x) the aggregate amount of
such synergies and cost savings in respect of any acquisition does not exceed
the lesser of 20% of the annual earnings before interest, taxes, depreciation
and amortization of the company or division or line of business being acquired
and $2,000,000 and (y) the Company provides such supporting calculations and
documentation in respect of such synergies and cost savings as are reasonably
requested by any Purchaser.  If any Debt bears a floating rate of interest and
is being given pro forma effect, the interest on such Debt shall be calculated
as if the rate in effect on the date of determination had been the applicable
rate for the entire period (taking into account any Hedging Agreement applicable
to such Debt).
 
Section 1.3.  Section 7.3 of the Note Agreement is hereby amended in its
entirety to read as follows:
 
“Section 7.3.  Inspection of Property; Books and Records; Discussions.  The
Company shall permit and cause each of the Company’s Subsidiaries to permit, any
authorized representative(s) designated by any holder of the Notes to visit and
inspect any of the properties of the Company or any of its Subsidiaries, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers, all upon reasonable notice and at
such reasonable times during normal business hours, as often as may be
reasonably requested.  The Company shall keep and maintain, and cause each of
the Company’s Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with the
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.  If an Event of
Default has occurred and is continuing, the Company,
 


 
2

--------------------------------------------------------------------------------

 


upon the request of any holder of the Notes, shall provide copies of such
records to a representative of the holders of the Notes.”
 
Section 1.4.  Section 8.7 of the Note Agreement captioned “Offer to Prepay Notes
in the Event of an Asset Sale” is hereby amended by deleting the word
“Restricted” prior to the word “Subsidiaries” in clauses (a) and (c) thereof.
 
Section 1.5.  Section 9.3 of the Note Agreement is hereby amended in its
entirety to read as follows:
 
“Section 9.3.  Maintenance of Property.  The Company shall (i) cause all
property used or useful in the conduct of its business or the business of any
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times and (ii) with respect to such property, maintain, or cause to be
maintained, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations; provided, however, that nothing in this Section 9.3 shall
prevent the Company from discontinuing the operation or maintenance of any of
such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
the Company has concluded that such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.”
 
Section 1.6.  Section 9.6 of the Note Agreement is hereby amended by deleting
the proviso at the end of such section and replacing it in its entirety with the
following new proviso:
 
“Notwithstanding the foregoing, any Foreign Incorporated Subsidiary that becomes
a party to the Bank Credit Agreement shall not be required to enter into the
Subsidiary Guaranty and make the foregoing deliveries so long as (i) such
Foreign Incorporated Subsidiary is an Affected Foreign Subsidiary, (ii) such
Foreign Incorporated Subsidiary is not a guarantor of any Debt under the Bank
Credit Agreement (other than solely as a guarantor of loans owing by one or more
other Foreign Incorporated Subsidiaries under the Bank Credit Agreement), and
(iii) the outstanding United States Dollar equivalent amount of all Debt of such
Foreign Incorporated Subsidiary, and any other Foreign Incorporated Subsidiary
which is a party to the Bank Credit Agreement that is not a party to the
Subsidiary Guaranty, does not exceed $50,000,000.  If at any time there are
Foreign Incorporated Subsidiaries that are not Subsidiary Guarantors and are not
excepted under the preceding sentence, an Event of Default shall exist without
any notice or the expiration of the fifteen (15) Business Days period provided
for in Section 11(d).”
 
Section 1.7.  Section 9.8 of the Note Agreement is hereby amended in its
entirety to read as follows:
 


 
3

--------------------------------------------------------------------------------

 
 
“Section 9.8.  Notes to Rank Pari Passu.  The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct
obligations of the Company ranking pari passu with all other Notes from time to
time issued and outstanding hereunder without any preference among themselves
and pari passu with all other present and future unsecured Debt (actual or
contingent) of the Company which is not expressed to be subordinate or junior in
rank to any other unsecured Debt of the Company.  Notwithstanding anything to
the contrary contained herein or in any other Note Documents, all references to
the Notes herein or in any other Note Document stating that the Notes are
“secured” are hereby amended to state that the Notes are “unsecured”.”
 
Section 1.8.  Section 9.9 of the Note Agreement captioned “Foreign Pledge
Agreements.” shall be deleted in its entirety and shall be replaced with
“Reserved.”
 
Section 1.9.  Section 9.10 of the Note Agreement captioned “Security Agreement;
Additional Collateral; Further Assurances.” shall be deleted in its entirety and
shall be replaced with “Reserved.”
 
Section 1.10.  Clauses (e) and (i) of Section 10.1 of the Note Agreement are
hereby amended to replace the term “Secured Obligations” therein with the term
“Notes” and clause (a) of Section 10.1 of the Note Agreement is hereby amended
in its entirety to read as follows:
 
“(a)           The Debt under the Bank Credit Agreement; provided that the
aggregate outstanding principal amount of such Debt owing by Foreign
Incorporated Subsidiaries shall not exceed at any time the lesser of
(i) $75,000,000, and (ii) the aggregate maximum principal amount of Alternate
Currency Loans (as defined in the Bank Credit Agreement), or loans denominated
in a currency other than United States Dollars, permitted to be outstanding
under the Bank Credit Agreement;”
 
Section 1.11.  Clause (j) of Section 10.2 of the Note Agreement is hereby
amended in its entirety to read as follows:
 
“(j)           Debt incurred by the Borrower pursuant to the Permitted Private
Placement; provided that, with respect to any such Debt incurred after the
Amendment No. 5 Effective Date, so long as prior to and after giving effect
(including giving effect on a pro forma basis) to any such incurrence, the
Company shall be in compliance with Section 10.19(b); and”
 
Section 1.12.  Section 10.1 of the Note Agreement is hereby amended to add the
following proviso at the end of such section:
 
“The aggregate amount by which the Net Proceeds received from all Asset Sales in
any fiscal year of the Company exceed $5,000,000 shall be used to prepay or
retire Senior Debt of the Company and/or its Subsidiaries, provided that the
Company shall comply with the provisions of Section 8.7.”
 
Section 1.13.  Section 10.3 of the Note Agreement is hereby amended in its
entirety to read as follows:
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Section 10.3.  Liens.  Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:
 
(a)           Permitted Existing Liens;
 
(b)           Customary Permitted Liens;
 
(c)           purchase money Liens (including the interest of a lessor under a
Capital Lease and Liens to which any property is subject at the time of the
Company’s acquisition thereof) securing Permitted Purchase Money Debt; provided
that such Liens shall not apply to any property of the Company or its
Subsidiaries other than that purchased or subject to such Capital Lease;
 
(d)           Liens with respect to property acquired by the Company or any of
its Subsidiaries after the date hereof (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired; and
 
(e)           other Liens securing Debt not to exceed $5,000,000 in the
aggregate, provided that no Lien permitted under this clause (e) shall secure
any Debt outstanding under any Bank Credit Agreement unless (i) the Company has,
and has caused its Subsidiaries to, made effective provision whereby the
Company’s obligations under this Agreement and the Notes or the applicable
Subsidiary Guaranty will be concurrently secured by an equal and ratable Lien
pursuant to documents, including an intercreditor agreement, in form and
substance satisfactory to the Required Holders, and (ii) if the Lien is granted
by a Subsidiary, such Subsidiary is a Subsidiary Guarantor party to an effective
Subsidiary Guaranty.
 
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of any holder of the Notes or any agent for the benefit of
itself and the holders of the Notes, as collateral for the Notes; provided that
any agreement, note, indenture or other instrument in connection with Permitted
Purchase Money Debt (including Capital Leases) may prohibit the creation of a
Lien in favor of any holder of the Notes or any agent for the benefit of itself
and the holders of the Notes on the items of property obtained with the proceeds
of such Permitted Purchase Money Debt.
 
Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on the real
property of the Company and any Subsidiary.”
 
Section 1.14.  The proviso at the end of Section 10.3 is hereby amended in its
entirety to read as follows:
 


 
5

--------------------------------------------------------------------------------

 
 
“Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on the real
property of the Company and any Subsidiary.”
 
Section 1.15.  Clause (h) of Section 10.4 of the Note Agreement is hereby
amended in its entirety to read as follows:
 
“(h)           Investments constituting Debt permitted by Section 10.1 or
Contingent Obligations permitted by Section 10.5 or Restricted Payments
permitted by Section 10.6;”
 
Section 1.16.  Section 10.4 of the Note Agreement is hereby further amended by
deleting “and;” at the end of clause (j) and adding the following new clauses
(k) and (l) thereafter:
 
“(k)           Investments consisting of limited partnership or membership
interests or similar equity investments in venture capital funds so long as (a)
the aggregate outstanding amount of such Investments in any single fund does not
exceed $5,000,000 and (b) the aggregate outstanding amount of all such
Investments in all such funds does not exceed $15,000,000; and
 
(l)           Investments (other than those of the type permitted under clause
(k) above) in addition to those referred to elsewhere in this Section 10.4 in an
amount not to exceed $15,000,000 in the aggregate at any time outstanding;”
 
Section 1.17.  Section 10.6 of the Note Agreement is hereby amended in its
entirety to read as follows:
 
“Section 10.6.  Restricted Payments.  The Company shall not declare or make any
Restricted Payment, except (i) Regular Dividends if, at the time of making such
Regular Dividend and immediately after giving effect (including giving effect on
a pro forma basis) thereto, the Company is in compliance with Section 10.19(a),
(ii) other Restricted Payments if, at the time of making such Restricted Payment
and immediately after giving effect (including giving effect on a pro forma
basis) thereto, the Cash Flow Leverage Ratio is less than 2.25 to 1.00 and (iii)
Special Dividends (provided that the Company may declare and pay no more than
three (3) Special Dividends during the term of this Agreement); provided,
however, that in no event shall any Restricted Payments (other than Restricted
Payments to the Company) be declared or made if either a Default or an Event of
Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom.”
 
Section 1.18.  Section 10.7 of the Note Agreement is hereby amended by adding
“and” at the end of clause (i) therein, adding a “.” at the end of clause (ii)
therein and deleting clause (iii) therein in its entirety.  Section 10.7 of the
Note Agreement is further amended by deleing clause (f) thereof and replacing it
with the following new clause (f):
 
“(f)            the purchase price for the Acquisition (including the incurrence
or assumption of any Debt in connection therewith) shall not, when aggregated
with
 


 
6

--------------------------------------------------------------------------------

 
 
the purchase price and such Debt for all other Acquisitions during any rolling
period of twelve consecutive months, exceed without the prior written consent of
the Required Holders the Maximum Acquisition Amount; provided that, if at the
time of the making of such Acquisition and immediately after giving effect
(including giving effect on a pro forma basis) thereto, the Cash Flow Leverage
Ratio is less than 2.25 to 1.00, this clause (f) shall not apply;”
 
Section 1.19.  Section 10.15 of the Note Agreement captioned “Hedging
Obligations.” is hereby amended by adding the following new sentence to the end
of such section:
 
“Such permitted Hedging Agreements entered into by the Company or any Subsidiary
are sometimes referred to herein as “Hedging Agreements”.”
 
Section 1.20.  Section 10.19 of the Note Agreement shall be and is hereby
amended in its entirety as follows:
 
“Section 10.19    Financial Covenants.
 
(a)           Minimum Fixed Charge Coverage Ratio.  The Company and its
consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”)
of:
 
(i)           EBITDA minus Capital Expenditures minus Regular Dividends, in each
case during such period, to
 
(ii)           the sum of the amounts, without duplication, of (a) Interest
Expense during such period (net of interest income) plus (b) scheduled principal
payments of Debt not incurred under a revolving credit facility excluding,
however, principal payments during such period in respect of the Debt and the
other obligations of the Company and its Subsidiaries owing pursuant to this
Agreement or the Series E Notes (as defined in the 2012 Note Purchase Agreement)
plus (or minus with respect to tax benefits) (c) Company’s income tax provision
calculated in accordance with United States GAAP for such period and as reported
by the Company in its financial statements most recently filed with the
Commission plus (d) scheduled principal payments of Capitalized Lease
Obligations during such period,
 
which shall not be less than 1.20 to 1.00.  In each case, the Fixed Charge
Coverage Ratio shall be determined as of the last day of each fiscal quarter for
the four (4) fiscal quarter period ending on such day (the “Last Twelve-Month
Period”), provided, that the Fixed Charge Coverage Ratio shall be calculated,
with respect to Permitted Acquisitions, on a pro forma basis using historical
audited and reviewed unaudited financial statements obtained from the seller(s)
in such Permitted Acquisition, broken down by fiscal quarter as if such
Permitted Acquisition (including the uses and applications of proceeds in
respect thereof and the Debt incurred in conjunction therewith) had occurred on
the first day of the Last Twelve-Month Period (the “Measurement Period”)
(excluding cost
 


 
7

--------------------------------------------------------------------------------

 


savings other than as permitted by Section 10.9(B) of the Bank Credit
Agreement), provided such pro forma statements shall be substantiated by
supporting information reasonably acceptable to the Required Holders.  Interest
Expense shall be calculated for the purpose of clause (ii) by excluding the
effect of the following: amortization of deferred financing fees, discounts on
earn out obligations, the interest effect of charges and reserves in respect of
idle properties, any upfront closing, arrangement, structuring or placement fee
payable in connection with the Bank Credit Agreement or the Permitted Private
Placement, any agency fee payable in connection with the Bank Credit Agreement
or the Permitted Private Placement and prepayment premiums or similar charges or
expenses in connection with the Bank Credit Agreement or the Permitted Private
Placement, in each case to the extent it is an Interest Expense.
 
(b)           Maximum Cash Flow Leverage Ratio.  The Company and its
consolidated Subsidiaries shall not permit the ratio (the “Cash Flow Leverage
Ratio”) of (i) Total Funded Debt (excluding the PIK Notes) to (ii) EBITDA to be
greater than 2.75 to 1.00.  The Cash Flow Leverage Ratio shall be calculated, in
each case, determined as of the last day of each fiscal quarter based upon (a)
for Debt, Debt as of the last day of each such fiscal quarter; and (b) for
EBITDA, the actual amount for Last Twelve-Month Period, provided, that the Cash
Flow Leverage Ratio shall be calculated, with respect to Permitted Acquisitions,
on a pro forma basis using historical audited and reviewed unaudited financial
statements obtained from the seller(s) in such Permitted Acquisition, broken
down by fiscal quarter in the Company’s reasonable judgment as if such Permitted
Acquisition (including the uses and applications of proceeds in respect thereof
and the Debt incurred in conjunction therewith) had occurred on the first day of
the Measurement Period (excluding cost savings other than as permitted by
Section 10.9(B) of the Bank Credit Agreement), provided such pro forma
statements shall be substantiated by supporting information reasonably
acceptable to the Required Holders.”
 
Section 1.21.  Clause (l) of Section 11 of the Note Agreement shall be deleted
in its entirety and shall be replaced with “Reserved.” and clause (e) of
Section 11 of the Note Agreement shall be deleted in its entirety and shall be
replaced with the following new clause (e):
 
“(e)      any Subsidiary Guaranty ceases to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than (i)
upon a release of any Subsidiary Guarantor from a Subsidiary Guaranty in
accordance with the terms of Section 2.3(b) hereof, or (ii) in connection with
the dissolution of Miramar if, at the time of such dissolution, the aggregate
value of the assets of Miramar is $1,000 or less), or any Subsidiary Guarantor
or any party by, through or on account of any such Person, challenges the
validity, binding nature or enforceability of any such Subsidiary Guaranty; or”
 


 
8

--------------------------------------------------------------------------------

 


Section 1.22.   Section 12.2 of the Note Agreement captioned “Other Remedies.”
shall be amended by deleting “(i)” in the first sentence thereof, adding a “.”
after the word “otherwise” therein, and deleting clause (ii) thereof.
 
Section 1.23.   Section 15.1 of the Note Agreement captioned “Transaction
Expenses.” is hereby amended by deleting the last sentence of such section.
 
Section 1.24.   Section 22.7 of the Note Agreement captioned “Appointment for
Perfection.” shall be deleted in its entirety and shall be replaced with
“Reserved.”.
 
Section 1.25.   The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby amended as follows:
 
““Bank Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of January 27, 2012 by and among the Company, certain Subsidiaries of
the Company named therein, JPMorgan Chase Bank, N.A., as agent, PNC Bank,
National Association as syndication agent, and the other financial institutions
party thereto, as amended, restated, joined, supplemented or otherwise modified
from time to time, and any renewals, extensions or replacements thereof, in each
case (x) in accordance with the terms of Section 10.17 of this Agreement and (y)
which constitute the primary bank credit facility of the Company and its
Subsidiaries.
 
“Debt” of a Person means, without duplication, such Person’s (a) obligations for
borrowed money, including, without limitation, subordinated indebtedness, (b)
obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade and other than earn-outs or
other similar forms of contingent purchase prices), (c) obligations, whether or
not assumed, secured by liens on or payable out of the proceeds or production
from property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments, (e) Capitalized
Lease Obligations, (f) outstanding principal balances (representing securitized
but unliquidated assets) under asset securitization agreements (including,
without limitation, the outstanding principal balance of accounts receivable
under receivables transactions) and (g) the implied debt component of synthetic
leases of which such Person is lessee or any other off-balance sheet financing
arrangements (including, without limitation, any such arrangements giving rise
to any Off-Balance Sheet Liabilities).
 
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) the Company’s income tax provision (benefit) as reported
by the Company in its financial statements most recently filed with the
Commission, plus (iv) depreciation expense to the extent deducted in computing
Net Income, plus (v) amortization expense, including, without limitation,
 


 
9

--------------------------------------------------------------------------------

 
 
amortization of goodwill and other intangible assets to the extent deducted in
computing Net Income, plus (vi) other extraordinary non-cash charges to the
extent deducted in computing Net Income, minus (vii) other extraordinary
non-cash credits to the extent added in computing Net Income, plus (viii)
non-cash expenses related to stock based compensation to the extent deducted in
computing Net Income, plus (ix) charges incurred as a result of impairment of
fixed assets, intangible assets and goodwill, all to the extent deducted in
computing Net Income.  EBITDA shall be calculated on a pro forma basis giving
effect to Acquisitions and Asset Sales on a last twelve (12) months’ basis;
provided that, for any Measurement Period ending prior to the closing date of
the Brandimage Acquisition, quarterly EBITDA attributable to Brandimage shall be
deemed to be $1,250,000 for each fiscal quarter.
 
“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit, the discount with respect to asset securitization
agreements and the implied interest component of synthetic leases), all as
determined in conformity with Agreement Accounting Principles.  Interest Expense
shall not include any interest which in accordance with Agreement Accounting
Principles has been capitalized under the PIK Notes.
 
“PIK Notes” means, collectively, (i) the 8.90% Tranche A Senior PIK Notes and
8.98% Tranche B Senior PIK Notes, in each case issued pursuant to the 2003 Note
Purchase Agreement and (ii) the 8.81% Series C Senior PIK Notes, 8.99% Series D
Senior PIK Notes and 9.17% Series E Senior PIK Notes, in each case issued
pursuant to the 2005 Note Purchase Agreement.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (b) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Capital Stock of the Company
or any of its Subsidiaries now or hereafter outstanding, other than in exchange
for, or out of the proceeds of, the substantially concurrent sale (other than to
a Subsidiary of the Company) of other Capital Stock of the Company (other than
Disqualified Stock) or any transaction that has a substantially similar effect,
(c) any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Debt subordinated to the Notes
or any transaction that has a substantially similar effect, and (d) any payment
of a claim for the rescission of the purchase or sale of, or for material
damages arising from the purchase or sale of, any Debt (other than the Notes) or
any Capital Stock of the Company, or any of its Subsidiaries, or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission.
 


 
10

--------------------------------------------------------------------------------

 


“Subordinated Debt” means all Debt of the Company which shall contain or have
applicable thereto subordination provisions providing for the subordination
thereof to Senior Debt of the Company.
 
“Subsidiary Guarantor” means each Subsidiary (other than, except to the extent
that such Foreign Incorporated Subsidiary is required to enter into the
Subsidiary Guaranty pursuant to Section 9.6, any Foreign Incorporated Subsidiary
to the extent that the designation of such Foreign Incorporated Subsidiary as a
Subsidiary Guarantor would (a) be prohibited by applicable law or (b) cause such
Foreign Incorporated Subsidiary’s accumulated earnings and profits to be
repatriated to the Company or such Foreign Incorporated Subsidiary’s parent
Domestic Incorporated Subsidiary, in each case under Section 956 of the Code
(each such Foreign Incorporated Subsidiary, an “Affected Foreign Subsidiary”)).”
 
Section 1.26.  The following shall be added as new definitions in alphabetical
order to the Defined Terms in Schedule B to the Note Agreement:
 
“2012 Note Purchase Agreement” shall have the meaning set forth in the
definition of Private Placement Note Documents.
 
“Amendment No. 5” shall mean that certain Fifth Amendment to Note Purchase
Agreement dated as of January 27, 2012 by and among the Company, each of the
holders of the Notes and the other parties a signatory thereto.
 
“Amendment No. 5 Effective Date” shall have the meaning set forth in Section 5
of Amendment No. 5.
 
“Brandimage” means the business and assets acquired by Schawk USA Inc., in the
Brandimage Acquisition.
 
“Brandimage Acquisition” means the acquisition by Schawk USA Inc., a Subsidiary
Borrower, of substantially all the business and operating assets (including,
without limitation, foreign Subsidiaries) of LAGA, Inc. and Lipson Associates
Inc. pursuant to that certain Asset Purchase Agreement dated September 15, 2011
by and among Schawk USA Inc., LAGA, Inc., Lipson Associates, Inc.,
Brandimage-Desgrippes & Laga, Brandimage Belgique Holding S.A. f/k/a Desgrippses
Gobe Bruxelles S.A., Desgrippes Gobe Group (HK) Ltd., Desgrippes (Shanghai)
Brand Consulting Co, Ltd., Desgrippes Gobe Group (Yuhan Hosea), Design Partners,
LLC, Mark Anthony and John Hilbrich.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 


 
11

--------------------------------------------------------------------------------

 


“Miramar” means Miramar Equipment, Inc., a California corporation.
 
“Private Placement Note Documents” means (i) (A) this Agreement and (B) the
Notes issued hereunder, (ii) (A) the 2005 Note Agreement and (B) the 2005 Notes
issued thereunder and (iii) (A) the Amended and Restated Note Purchase and
Private Shelf Agreement dated on or about January 27, 2012 (the “2012 Note
Purchase Agreement”) between the Company and the purchasers named therein, as
amended from time to time and (B) the notes and the shelf notes issued
thereunder.
 
“Permitted Private Placement” means the transactions pursuant to which the
Company has incurred, or has the right to incur, certain privately placed Debt
pursuant to the Private Placement Note Documents.
 
“Regular Dividend” means any regular quarterly dividend on account of any
Capital Stock of the Company now or hereafter outstanding declared by the
Company consistent with its historic practice prior to the Amendment No. 5
Effective Date.
 
“Special Dividend” means any special dividend on account of any Capital Stock of
the Company now or` hereafter outstanding that is not a Regular Dividend.
 
Section 1.27.   The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby deleted in their entirety: “Capital Lease”, “Capital
Lease Obligation”, “Collateral”, “Collateral Agent”, “Collateral Documents”,
“Consolidated Net Worth”, “Intercreditor Agreement”, and “Pledge and Security
Agreement”.
 
SECTION 2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Section 2.1.  To induce the Noteholders to execute and deliver this Fifth
Amendment (which representations shall survive the execution and delivery of
this Fifth Amendment ), the Company represents and warrants to the Noteholders
that:
 
(a)       this Fifth Amendment has been duly authorized, executed and delivered
by it and this Fifth Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors’ rights generally;
 
(b)       the Note Agreement, as amended by this Fifth Amendment, constitutes
the legal, valid and binding obligation, contract and agreement of the Company,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
or equitable principles relating to or limiting creditors’ rights generally;
 
(c)       the execution, delivery and performance by the Company of this Fifth
Amendment (i) has been duly authorized by all requisite corporate action and, if
required,
 
 
 
12

--------------------------------------------------------------------------------

 
 
shareholder action, (ii) does not require the consent or approval of any
governmental or regulatory body or agency, and (iii) will not (A) violate (1)
any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 2.1(c);
 
(d)       as of the date hereof and after giving effect to this Fifth Amendment,
no Default or Event of Default has occurred which is continuing and no condition
exists which has resulted in, or could reasonably be expected to have, a
Material Adverse Effect;
 
(e)       all the representations and warranties contained in Section 5 of the
Note Agreement and in Section 5 of the Guaranty Agreement are true and correct
in all material respects with the same force and effect as if made by the
Company and the Subsidiary Guarantors, respectively, on and as of the date
hereof;
 
(f)       all Subsidiaries that are required to enter into the Subsidiary
Guaranty or enter into a joinder agreement in respect of the Subsidiary Guaranty
pursuant to Section 9.6 of the Note Agreement have so entered into the
Subsidiary Guaranty or a joinder agreement in respect of the Subsidiary Guaranty
and are listed on the signature pages to this Fifth Amendment as Subsidiary
Guarantors; and
 
(g)       other than as expressly set forth in the Bank Credit Agreement or as
otherwise disclosed by the Company to the holders of the Notes on or prior to
the Amendment No. 5 Effective Date, neither the Company nor any of its
Subsidiaries on or prior to the Amendment No. 5 Effective Date has paid or
agreed to pay, nor will the Company or any of its Subsidiaries pay or agree to
pay on or prior to the Amendment No. 5 Effective Date, any fees or other
compensation to the Administrative Agent, any Bank Lender or any holder of the
2005 Notes for or with respect to the Bank Credit Agreement or the 2005 Note
Agreement Second Amendment (other than for the reimbursement of out of pocket
expenses in connection therewith).
 
SECTION 3.    CONDITIONS TO EFFECTIVENESS OF THIS FIFTH AMENDMENT.
 
Section 3.1.  This Fifth Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
 
(a)       executed counterparts of this Fifth Amendment, duly executed by the
Company and the holders of the Notes, shall have been delivered to the
Noteholders;
 
(b)       the Company shall have delivered to the Noteholders executed copies of
(i) the Bank Credit Agreement, (ii) the 2012 Note Purchase Agreement and (iii)
the Intercreditor Termination and Collateral Release dated as of the date hereof
by and among the holders of the Secured Obligations and acknowledged by the
Company, and all related agreements, documents and instruments, in each case, in
connection therewith, all of which shall be in form and substance satisfactory
to the Noteholders;
 


 
13

--------------------------------------------------------------------------------

 


(c)       the representations and warranties of the Company set forth in Section
2 hereof are true and correct on and with respect to the date hereof;
 
(d)       the Noteholders shall have received the favorable opinion of counsel
to the Company as to the matters set forth in Sections 2.1(a), 2.1(b) and 2.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and
 
(e)       the Company agrees to pay upon demand, the reasonable fees and
expenses of Choate, Hall & Stewart, LLP, special counsel to the Noteholders, in
connection with the negotiation, preparation, approval, execution and delivery
of this Fifth Amendment.
 
Upon receipt of all of the foregoing, this Fifth Amendment  shall become
effective (the “Amendment No. 5 Effective Date”).
 
SECTION 4.    MISCELLANEOUS.
 
Section 4.1.  This Fifth Amendment  shall be construed in connection with and as
part of the Note Agreement, and except as modified and expressly amended by this
Fifth Amendment, all terms, conditions and covenants contained in the Note
Agreement, the Guaranty Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.
 
Section 4.2.  Except as modified and expressly amended by this Fifth Amendment,
the execution, delivery and effectiveness of this Fifth Amendment shall not (a)
amend the Note Agreement, the Guaranty Agreement or any Note, (b) operate as a
waiver of any right, power or remedy of any Noteholder, or (c) constitute a
waiver of, or consent to any departure from, any provision of the Note
Agreement, the Guaranty Agreement or any Note at any time.
 
Section 4.3.  Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Fifth Amendment
may refer to the Note Agreement without making specific reference to this Fifth
Amendment  but nevertheless all such references shall include this Fifth
Amendment unless the context otherwise requires.  At all times on and after the
Amendment No. 5 Effective Date, each reference to the Note Agreement in any
other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this Fifth Amendment.
 
Section 4.4.  The descriptive headings of the various Sections or parts of this
Fifth Amendment  are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
Section 4.5.  This Fifth Amendment shall be governed by and construed in
accordance with the laws of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
 
[Signatures on Following Page]
 


 
14

--------------------------------------------------------------------------------

 


The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Fifth Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.
 

 
Very truly yours,
 
SCHAWK, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
Each of the Subsidiary Guarantors hereby (i) consents to the foregoing Fifth
Amendment and ratifies the amendments contained therein, (ii) ratifies and
reaffirms all of its obligations and liabilities under each Subsidiary Guaranty
(as defined in the Note Agreement referred to in the Fifth Amendment)
notwithstanding the Fifth Amendment or otherwise, (iii) confirms that each
Subsidiary Guaranty remains in full force and effect after giving effect to the
Fifth Amendment, (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under any Subsidiary Guaranty, (v)
agrees that nothing in any Subsidiary Guaranty, the Note Agreement, the Fifth
Amendment or any other agreement or instrument relating thereto requires the
consent of any Subsidiary Guarantor or shall be deemed to require the consent of
any Subsidiary Guarantor to any future amendment or other modification to the
Note Agreement, and (vi) waives acceptance and notice of acceptance hereof.
 
 

 
SCHAWK USA, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
SCHAWK WORLDWIDE HOLDINGS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
 
 
15

--------------------------------------------------------------------------------

 
 

 
SCHAWK HOLDINGS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
SEVEN SEATTLE, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
SCHAWK LLC
           By:  Schawk USA Inc., its Sole Member          
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
MIRAMAR EQUIPMENT, INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
SCHAWK DIGITAL SOLUTIONS INC.
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 
KEDZIE AIRCRAFT LLC
          By:  Schawk USA Inc., its Sole Member          

 
 
 
16

--------------------------------------------------------------------------------

 
 

     
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 

 

 
SCHAWK LATIN AMERICA HOLDINGS LLC
         
By:  Schawk USA Inc., its Sole Member
         
 
By:
/s/Timothy J. Cunningham       Name:  Timothy J. Cunningham       Title:    
Chief Financial Officer          

 
Accepted as of the date first written above.
 
 

 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
         
 
By:
Babson Capital Management LLC,
as Investment Adviser
 

     
 
By:
/s/John B. Wheeler       Name:  John B. Wheeler       Title:     Managing
Director          

 

 
C.M. LIFE INSURANCE COMPANY
         
 
By:
Babson Capital Management LLC,
as Investment Adviser
 

     
 
By:
/s/John B. Wheeler       Name:  John B. Wheeler       Title:     Managing
Director          

 

 
MASS MUTUAL ASIA LIMITED
         
 
By:
Babson Capital Management LLC,
as Investment Adviser
 

     

 
 
 
17

--------------------------------------------------------------------------------

 
 
 

     
 
By:
/s/John B. Wheeler       Name:  John B. Wheeler       Title:     Managing
Director          

 
 
 
18

--------------------------------------------------------------------------------

 